Morphy, J.
This suit, like that of Gardiner and others against the same defendant, just decided, is brought on the bonds signed by him as surety of the curator of the estate of Wm. S. Barr. The claim is for a sum of $543 63, for goods sold and delivered to the deceased. The grounds of defence taken in this case are the same as those we considered in the other. On the 24th of April, 1834, the plaintiffs received from F. Wharton, the curator’s counsel, $375, which more than pays the two dividends which have been declared in their favor. For this amount the defendant has been allowed a credit below.

Judgment affirmed.